Title: James Madison to Daniel Brent, 29 December 1828
From: Madison, James
To: Brent, Daniel


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Decr. 29. 28
                            
                        
                        With your favor of the 23d. was duly recd. the copies of 2 Reports from the Secy of State on the years
                            committed to the care of Mr. Trist. I am sorry for the trouble taken in such voluminous transcripts which greatly exceedd.
                            what I intended. I find too they happen not to contain the particular information which I had in view. But it appears from
                            a passage in the larger Report that it is probably referred to under No. 18, in an appendix, and I will ask the favor of
                            you, if it be so & not of too great extent, to add a copy of that to the papers for which I am already indebted. I
                            have mentioned the subject to Mr. Trist, who will give any explanation that may make my precise object, the better
                            understood.
                        Be so obliging as to let the inclosed letter to Mr. Barbour pass to him, with the earliest communication from
                            the Dept. of State With my great esteem, accept also assurances of my cordial regard
                        
                            
                                
                            
                        
                    